Citation Nr: 0724598	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-00 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1. Entitlement to service connection for rheumatoid 
arthritis, involving the knees.

2. Entitlement to service connection for hepatitis C.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 23, 1968, to March 11, 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2003 and September 
2004 of the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Houston, Texas.

In correspondence, dated in March 2007, the veteran clarified 
that he had cancelled his request for a hearing before the 
Board.  Accordingly, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.704.


FINDINGS OF FACT

1. There is clear and unmistakable evidence that rheumatoid 
arthritis, involving the knees, existed prior to service and 
that any increase in disability during service was due to the 
natural progress of the pre-existing condition, rebutting the 
presumption of soundness. 

2. Hepatitis C was not affirmatively shown to have had onset 
during service, and hepatitis C was first diagnosed after 
service is unrelated to an injury, disease, or event of 
service origin.

CONCLUSIONS OF LAW

1. Rheumatoid arthritis, involving the knees, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304(b) (2006).

2. Hepatitis C was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2001, May 2004, and March 2006.  
The veteran was informed of the type of evidence needed to 
substantiate the claims for service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  The veteran was also informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was also asked to submit evidence, 
which would include that in his possession, in support of his 
claims.  The notice included the general provision for the 
effective date of the claims, that is, the date of receipt of 
the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim).

To the extent that the degree of disability assignable was 
not provided until after the initial adjudications, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudications.  As the claims of 
service connection are denied, no disability rating can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error as to degree of disability assignable.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded VA 
examinations and VA obtained medical opinions.  Additionally, 
the service medical records are associated with the claims 
file, as are the identified and available relevant 
post-service medical records.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On January 23, 1968, the veteran was found fit for military 
service and no defect, infirmity, or disorder was noted on 
the entrance examination.  On the next day, the veteran 
complained of swollen ankles.  Six days later, on the January 
29, 1968, he complained of swelling and pain in the right 
knee with no history of an injury.  On a consultation on 
February 7, 1968, there was a 4 year history of stiffness, 
swelling and pain in the joints, initially involving the 
knees, feet, fingers, and wrist, and the impression was 
rheumatoid arthritis.  The veteran was referred to a Medical 
Board.  The Medical Board found that rheumatoid arthritis 
existed prior to service and it was not aggravated by service 
and that the pre-existing rheumatoid arthritis disqualified 
the veteran for induction and the veteran was subsequently 
discharged from the service.    

The service medical records contain no complaint, finding, or 
history of hepatitis C. 

After service, records of the Texas Department of Criminal 
Justice document a positive test for hepatitis C antibodies 
in October 1997 and a diagnosis of hepatitis C in February 
1999.  

On VA examination in June 2004, after a review of the entire 
record, one VA examiner expressed the opinion that the 
veteran must have had rheumatoid arthritis for several years 
before service because rheumatoid arthritis usually develops 
over a period of years.  A second VA physician expressed the 
opinion that it was least likely that the activity in service 
aggravated arthritis beyond the natural progression of the 
disease because the veteran was not exposed to any activity 
during service that would have aggravated his condition.  
Also the physician expressed the opinion that the veteran 
could have contracted hepatitis C prior to service and his 
joint condition could have been related to liver disease.  

In an addendum, dated in April 2006, the physician reiterated 
his opinion that the veteran's rheumatoid arthritis was less 
likely than not permanently aggravated beyond its natural 
progression by military service and that the etiology of the 
hepatitis C was not related to any known cause. 

In February 2005, the veteran offered a news article that 
associated hepatitis C with jet injectors used for 
inoculations of service members during the Vietnam era. 

In a statement, dated in March 2005, the veteran denied the 
common risk factors for hepatitis C. 

Laws and Regulations

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or  
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Rheumatoid Arthritis

The veteran contends that rheumatoid arthritis was aggravated 
by service. 

As rheumatoid arthritis was not noted on entrance 
examination, the veteran was presumed to have been in sound 
condition upon entry to service.  38 U.S.C.A. 1111.  The 
standard for rebutting the presumption of soundness requires 
that VA show by clear and unmistakable evidence that the 
veteran's disability existed prior to service and that the 
pre-existing disability was not aggravated during service.  
38 C.F.R. § 3.304(b). 

Although rheumatoid arthritis was not noted on entrance 
examination, on the next the day, the veteran complained of 
swollen ankles and within six days he complained of a swollen 
and painful right knee without a history of injury.  Within 
two weeks, there was a 4 year history of stiffness, swelling 
and pain in the joints, involving the knees and other joints, 
and the diagnosis was rheumatoid arthritis, which existed 
prior to service.  A Medical Board then found that rheumatoid 
arthritis existed prior to service and it was not aggravated 
by service. 

After service, two VA examiners reviewed the record and 
expressed the opinion that the veteran must have had 
rheumatoid arthritis for several years before service because 
rheumatoid arthritis usually develops over a period of years 
and that it was least likely that the activity in service 
permanently aggravated arthritis beyond the natural 
progression of the disease because the veteran was not 
exposed to any activity during service that would have 
aggravated his condition.  

On the basis of the above evidence, which is uncontroverted, 
the Board finds that there is clear and unmistakable evidence 
that rheumatoid arthritis, involving the knees and other 
joints, pre-existed service and was not aggravated by service 
as evidenced by the fact that the condition was symptomatic 
one day after entry to service and again six days later 
without a history of trauma, that there was a 4 year history 
of stiffness, swelling and pain in the joints, involving the 
knees other joints and the initial diagnosis was rheumatoid 
arthritis, which existed prior to service, and that a Medical 
Board found that rheumatoid arthritis existed prior to 
service and it was not aggravated by service. 

Also the VA medical opinions are consistent with the Medical 
Board findings that rheumatoid arthritis existed before 
service because as explained rheumatoid arthritis usually 
develops over a period of years and that it was least likely 
that the activity in service permanently aggravated arthritis 
beyond the natural progression of the disease because the 
veteran was not exposed to any activity during service that 
would have aggravated his condition.  Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004). 

To the extent that the veteran asserts that rheumatoid 
arthritis was aggravated by service, once the veteran goes 
beyond the description of his symptoms to expressing an 
opinion that involves a question of a medical diagnosis or of 
medical causation, competent medical evidence is required to 
substantiate the claim because the question of aggravation 
involves medical knowledge of accepted medical principles, 
pertaining to the history, manifestation, clinical course, 
and character rheumatoid arthritis, which is beyond the 
competency of a lay person because it is not capable of lay 
observation.   Jandreau v. Nicholson, No. 07-7092, 2007 WL 
1892301 (Fed. Cir. July 3, 2007).



Where as here, the determinative issue involves a question of 
medical causation or a medical diagnosis, competent medical 
evidence is required to support the claim.  
The veteran as lay person is not competent to offer a medical 
diagnosis or opinion and consequently his statements do not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

As there is clearly and unmistakably evidence that rheumatoid 
arthritis pre-existed service and was not aggravated by 
service, service connection for rheumatoid arthritis, 
involving the knees, is not established. 

Hepatitis C

The veteran contends that hepatitis C is linked to 
inoculations by airgun injection during service.

On the basis of the available service medical records, 
hepatitis C was not affirmatively shown to have had onset 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
But as hepatitis C is a viral disease that may be 
asymptomatic at the time of infection, service connection may 
still be warranted if all the evidence establishes that the 
disease was incurred in service.

The medical evidence shows that the veteran tested positive 
for the hepatitis C antibodies in 1997, almost thirty years 
after the veteran's last separation from service in 1968.  
The question presented is whether an event in service bears a 
causal relationship to the diagnosis of hepatitis C after 
service.

Hepatitis C is spread primarily by contact with infected 
blood or blood products. Blood transfusions, unsterilized 
needles, intravenous drug use, and unprotected sexual contact 
are recognized risk factors for hepatitis C.

Although the veteran is competent to describe inoculations by 
airgun injection during service, there is no evidence that 
the injector was contaminated with blood infected with 
hepatitis.  Although there is the possibility that the 
injector may have been infected with hepatitis C, such a 
possibility also implies that it may not have been infected, 
and it is to speculative to establish exposure to hepatitis C 
during service, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102.

Moreover, there is a lack of scientific evidence to document 
transmission of hepatitis C by airgun injection and the VA 
examiner did not find that the airgun injection was the 
source of the veteran's hepatitis C, rather the examiner 
stated that the etiology of the hepatitis C was unknown.  
Veterans Benefits Administration (VBA), Director Bulletin, 
211B (98-110) (Nov. 30, 1998); VBA, Fast letter 04-13 (June 
29, 2004).

As for the probative weight of the veteran's statements, 
relating hepatitis C to service, as the cause of hepatitis C 
involves medical knowledge of accepted medical principles, 
pertaining to the history, manifestation, clinical course, 
and character of hepatitis C, which is beyond the competency 
of a lay person because it is not capable of lay observation, 
competent medical evidence of nexus is required to support 
the claim.  Therefore to the extent that the veteran 
associates hepatitis C to inoculations with an airgun during 
service, his statements does not constitute the required 
medical evidence to support the claim as the veteran as a 
layperson is not competent to offer an opinion on medical 
causation or a medical diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding, and, as there is no favorable medical 
evidence, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).







ORDER

Service connection for rheumatoid arthritis, involving the 
knees, is denied.

Service connection for hepatitis C is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


